Citation Nr: 0621863	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-09 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for psychoneurosis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in June 2006.  This 
case was thereafter advanced on the Board's docket on account 
of the advanced age of the veteran.  38 C.F.R. § 20.900(c) 
(2005).


FINDING OF FACT

The veteran's psychoneurosis is manifested by mild anxiety 
symptoms; there is no evidence of deterioration of 
functioning due to his service-connected anxiety disorder.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for psychoneurosis have not been met.  38 U.S.C.A. § 1155 
(West 2002 and Supp. 2005); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was originally granted service connection for 
psychoneurosis by a June 1945 rating action.  At that time, 
the RO assigned a 10 percent disability rating, effective 
from May 29, 1945.  

By a January 2003 rating action, the RO granted an increased 
rating and assigned a 30 percent disability rating under 
Diagnostic Code 9400, effective from September 19, 2002.  The 
veteran filed his current claim for an increased rating for 
psychoneurosis in May 2004.  

The veteran was afforded a VA examination in July 2004.  The 
veteran was noted to have had a history of heart attacks, 
percutaneous nephrolithotomy for nephrolithiasis, transient 
ischemic attack, and stroke.  The veteran denied feeling 
anxious or depressed.  He reported no recurrent thoughts of 
death or suicide.  The veteran was noted to be suffering from 
benign hypertrophy of the prostate and difficulty urinating 
as well as decreased urinary function.  The veteran's spouse 
reported that the veteran seemed anxious, irritable, and 
upset when the topics related to his renal problems were 
discussed.  The veteran denied any psychotic symptoms.  After 
his stroke in 1999, the veteran began having memory problems.  
The veteran was noted to have had a decline in his memory and 
daily life functioning since April 2004.  The veteran had 
trouble remembering his children's names at times.  His 
spouse reported that he did not initiate dressing himself in 
the morning.  She said that the veteran never complained of 
being hungry and if she did not offer food he would not seek 
it out.  He was unable to give his home address or phone 
number.  He was noted to have lost the ability to manage 
expenses two years prior.  He did not understand the use of 
simple proverbs.  He was noted to have nominal aphasia.  The 
examiner reported that the veteran was casually and cleanly 
dressed.  He was friendly and cooperative.  He maintained 
fair to poor eye contact.  He was alert and oriented to time, 
place, and people grossly.  He had no psychomotor retardation 
or agitation and no abnormal movement.  His speech was 
coherent with normal rate and low volume.  He answered 
questions with short answers and there was a long pause 
before he answered.  He had difficulty understanding at 
times.  His affect was noted to be flat.  His thought process 
was goal-directed and there were no signs or complaints of 
delusions, hallucinations, obsession, compulsion, or phobias.  
The examiner assigned a global assessment of functioning 
score of 38.  The examiner concluded that the veteran met the 
criteria for vascular dementia based on the presence of 
memory impairment and the associated presence of abnormal 
executive functioning, gradual decline in functioning, and 
history of stroke.  The examiner said that the veteran had 
mild anxiety symptoms and low frequency anxiety symptoms.  
The examiner opined that the veteran's dementia symptoms 
likely cause reduced reliability and productivity, and severe 
interference in his ability to interact effectively and work 
efficiently.  The examiner said there was no evidence of 
deterioration of functioning due to his anxiety disorder or 
major changes in severity of his anxiety disorder.  

Associated with the claims file are treatment reports from G. 
Diaz, M.D., dated from December 2003 to January 2004.  A 
computed tomography (CT) scan of the brain was accomplished 
in December 2003.  The CT scan revealed diffuse brain atrophy 
and ischemic infarction in the right anterior parietal 
region.  A neurology consultation was accomplished in 
December 2003.  The veteran was noted to have been 
hospitalized recently secondary to confusion and 
disorientation.  The veteran was noted to be declining in 
terms of memory and cognition for several months.  He was 
diagnosed with dementia with acute "confusional" state and no 
new cerebrovascular accident.  In January 2004 the veteran 
was noted to have dementia with confusion and memory deficits 
and disorientation.  He was also noted to have an old 
parietal cerebrovascular accident.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 2000 to February 2005.  In July 2004, 
the veteran was noted to be alert but completely disoriented 
with regard to time and place.  He was unable to provide his 
own name, date of birth, Social Security number, the current 
date, his address, or telephone number.  He could not name 
the facility in which he was being examined and he did not 
know why he was being examined.  He sat mute during the 
interview with his wife.  It was reported that he had a 
pleasant look on his face and was cordial and personable to 
the extent that he could be.  The examiner noted that the 
veteran did not seem acutely depressed or manifestly anxious 
or agitated.  When the veteran tried to speak he usually 
lapsed into a confused silence and stared straight ahead at 
the examiner with little or no clue as to what the question 
had been.  The examiner diagnosed the veteran with severe 
dementia, which was noted to be a combination of Alzheimer's 
disease and a multi-infarct type dementia.  The examiner said 
that the veteran was completely disoriented, confused and had 
a greatly impaired memory.  He reported that the veteran was 
occasionally psychotic in terms of his inability to interpret 
reality correctly.  He was referred for treatment with 
psychotropic medication for the management of his dementia.  
The veteran was examined in August 2004 and again noted to 
have dementia and probably Alzheimer's with some possible 
multi-infarct dementia.  He was quiet and pleasant.  He 
answered questions with one-word answers.  His mood was 
neutral and his insight was extremely poor.  His judgment was 
impaired and his concentration and memory were severely poor.  
A discharge summary dated in December 2004 reported discharge 
diagnoses of end stage Alzheimer dementia, status-post 
cerebrovascular accident, benign hypertrophic prostate, 
recurrent urinary tract infections, status-post left 
nephrectomy, coronary artery disease, seizure disorder, 
clostridium difficile diarrhea, and fracture of the right 
index finger.  At the time of discharge he was noted to be 
alert but poorly communicative.  He was in no acute distress.  
A discharge summary dated in October 2004 revealed that the 
veteran was hospitalized for seizures, clostridium difficile, 
and urinary tract infection.  In a neurology progress note 
dated in February 2005 the veteran was seen for seizures.  He 
was noted to have a history of right frontal stroke, 
dementia, hypertension, coronary artery disease, and 
seizures.  The examiner also noted that the veteran had 
dementia, most likely vascular in nature, and diffuse 
colitis, nephrectomy, and anxiety disorder.  The veteran was 
noted to be non-vocal.  The examiner said that the veteran 
had a past medical history significant for strokes in 1987 
and 2000 and right frontotemporal lesion noted on magnetic 
resonance imaging (MRI), with seizure disorder.  The veteran 
was prescribed several medications and was encouraged to 
continue physical therapy.  

The veteran was afforded a video conference hearing in June 
2006.  The veteran's representative averred that although the 
VA examiner diagnosed the veteran with vascular dementia and 
opined that the veteran's anxiety symptoms were mild and of 
low frequency, and that the veteran's dementia was likely the 
cause of his reduced reliability, productivity and his 
ability to work efficiently, the anxiety and dementia were 
intertwined and both caused or masked the symptoms of the 
other.  The veteran was unable to provide responses when 
questioned.  His spouse provided testimony at the hearing.  
The veteran's spouse testified that the veteran's neurologist 
told her that the veteran's dementia was masking the symptoms 
of the veteran's anxiety but that when she asked the 
neurologist to put it in writing he said he did not have time 
to review the veteran's medical records and provide a written 
opinion.  She said that the veteran does not respond to 
situations the way he normally would because of the dementia.  
She testified that in a way the dementia had a calming effect 
on the veteran because he is not as temperamental.  She said 
that the veteran used to have a very good memory and would 
stay angry for a long time but now that he has dementia he 
forgets that he is angry very quickly.  The veteran's spouse 
testified that the veteran's deteriorating health all seemed 
connected and that when he was not doing well physically he 
got resistant and angry about being helped.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As noted above, the veteran has been awarded a 30 percent 
disability rating under Diagnostic Code 9400.  Under 
Diagnostic Code 9400, a 30 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130 (2005).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

In this case, the veteran clearly exhibits a decrease in his 
psychological functioning as evidenced by the fact that he is 
non-vocal, his insight is extremely poor, his judgment is 
impaired, and his concentration and memory are severely 
impaired.  Nevertheless, when called on to evaluate the 
veteran's anxiety (as distinguished from the effects of his 
vascular dementia), the VA examiner said that the veteran had 
only mild anxiety symptoms.  The examiner diagnosed the 
veteran with vascular dementia and he opined that the 
veteran's dementia was the likely cause of reduced 
reliability and productivity, with a severe interference in 
his ability to interact effectively and work efficiently.  
The examiner said there was no evidence of deterioration of 
functioning due to his anxiety disorder or major changes in 
the severity of his anxiety disorder.  

VA outpatient treatment reports indicate that the veteran was 
diagnosed with severe dementia which was noted to be a 
combination of Alzheimer's disease and a multi-infarct type 
dementia.  The veteran was noted to be occasionally psychotic 
in terms of his inability to interpret reality correctly.  He 
was referred for treatment with psychotropic medication for 
the management of his dementia.  The veteran's private 
physician diagnosed the veteran with dementia with confusion, 
memory deficits, and disorientation.  At no time have the 
veteran's physicians, either VA or private, concluded that 
the veteran's psychoneurosis was the cause of the veteran's 
deterioration of psychological functioning, as the veteran 
and his representative have contended.  VA outpatient 
treatment reports reflect that the veteran did not seem 
acutely depressed or manifestly anxious or agitated when 
examined.  The VA examiner concluded that the veteran met the 
criteria for vascular dementia based on the presence of 
memory impairment and the associated presence of abnormal 
executive functioning, gradual decline in functioning, and 
history of stroke.  As noted above, the VA examiner opined 
that there was no evidence of deterioration of functioning 
due to the veteran's anxiety disorder or major changes in the 
severity of his anxiety disorder.  Indeed, the outpatient 
treatment reports support the conclusion that the veteran's 
vascular dementia has caused his severe psychiatric 
difficulties, including severe memory loss, not his service-
connected anxiety.

In the absence of competent medical evidence showing that the 
veteran experiences more than just mild anxiety due to 
service-connected disability, the Board finds that the 
veteran does not experience service-connected impairments 
that more nearly approximate the criteria required for the 
next higher evaluation.  38 C.F.R. § 4.7.

The psychiatric disability picture more nearly approximates 
the criteria for a 30 percent rating, and thus the rating of 
30 percent is warranted.  38 C.F.R. § 4.7.  In other words, 
the record does not show that service-connected disability 
causes more than an occasional decrease in work efficiency, 
or for that matter, more than mild or transient symptoms.  
38 C.F.R. § 4.130.  The preponderance of the evidence is 
against a rating higher than 30 percent for service-connected 
psychoneurosis.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim for an increased rating must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to 38 C.F.R. § 3.321(b)(1) (2005), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  In this case 
the record does not reflect frequent periods of 
hospitalization because of the service-connected disability 
in question or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 30 
percent rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission of the case for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2005).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in June 2004 and notified him of 
the evidence/information needed to substantiate his claim.  
He was informed that in order to establish an increased 
rating the evidence must show that his service-connected 
disability had gotten worse.  The veteran was told what VA 
would do in the development of his claim and what he should 
do to support his contentions.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, by a March 2006 letter, 
the veteran was told of the criteria for assigning an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  No such issue is now before the Board.  .

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA treatment reports, and private treatment reports.  
The veteran was afforded a VA examination.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contention that his service-connected disability 
has increased in severity.  Consequently, given the standard 
of the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.


ORDER

Entitlement to an increased rating for psychoneurosis, 
currently rated as 30 percent disabling, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


